BURGESS, J.
This is a suit in equity by plaintiff for the purpose of having a certain warranty deed in the petition described, purporting to convey a tract of forty acres of land in Macon county, of which plaintiff is the owner in fee and in possession, to defendants, declared null and void, and a decree entered cancelling and removing the same as being a cloud upon plaintiff’s title.
The petition charges that plaintiff was the owner and in possession of the land; that for some years prior to May 31, 1893, one William M. Blake, occupied some three or four *147acres of said land, and that about the 31st day of May, 1893, the defendants conspiring and intending to injure and defraud this plaintiff, went to said Blake and suggested to him that he should claim said land, and offered to pay him money if he would deed the same to them; and by their representations and solicitations fraudulently influenced and induced said Blake to claim the same, and procured from said Blake a warranty deed, conveying said lands to them for the recited consideration of $250.
The petition further charged that, in fact, no consideration was paid for said land; that the defendants at the date of their pretended purchase and for years prior thereto knew that the land belonged to the plaintiff; and that the said Blake had no title or interest in or to said land.
The petition further alleged that the defendants had “filed the deed thus corruptly and fraudulently obtained by them for record in the office of the recorder of deeds in and for Macon county, and caused the same to be spread upon the deed records of said county; and that the defendants claim that said Blake entered upon said land under claim of title in himself adverse and hostile to plaintiff; that said Blake has had the open, notorious and continuous possession of said three or four acres of land under color of title to the entire tract, holding the same adversely for more than ten years prior to the institution of this suit, and claim, that by virtue of such color and claim of title and adverse possession, had become vested in law with the title thereof.”
The defendants demurred to the petition on the ground that it failed to state a cause of action; that the petition showed that the plaintiff was the owner in fee and likewise in possession; and hence under the allegations of the petition it does not appear that there is or can be a cloud on the plaintiff’s title. The court sustained the demurrer, and, plaintiff declining to plead further, rendered judgment dismissing plaintiff’s petition from which plaintiff appeals.
*148Plaintiff claims that the facts stated in the petition entitled it to a decree cancelling said warranty deed on account of the fraud practiced by defendant on Blake in its procurement. It is not, however, claimed that any fraud was practiced upon plaintiff in so doing, but plaintiff insists that this was not necessary in order to entitle it to the relief prayed for, and, that any “contrivance and design between two or more parties'to injure a third person by depriving him of some right or otherwise impairing it,” is.sufficient for that purpose.
Whatever interest, if any, Blake had in the land at the time of the execution of the deed by him to defendants, was independent of the title of plaintiff, and as to all persons except creditors he had the unquestionable right to dispose of it in any way that he saw proper, regardless of the effect that any disposition of it may have had on plaintiff’s title. In Conrad v. Nicoll, 4 Peters, loc. cit. 295, it is said, “that to constitute actual fraud between two or more persons to the prejudice of a third, contrivance and design, to injure such third person, by depriving him of some right or otherwise impairing it, must be shown,” but we are unable to see, how by reason of the deed from Blake to defendants, plaintiff was deprived of any of its rights or that any of them were impaired. Plaintiff had no interest whatever in the deed nor was it in any way connected with or concerned in the fraud alleged to have been practiced by defendants upon Blake even if true, and he is not complaining and certainly plaintiff can not do so for him. If plaintiff was injured by any unlawful arrangement between defendants with Blake its remedy was against them personally for damages, and not in equity to set aside a deed executed by a third party, in which it had no interest. Equitable remedies are “denominated contractual because they are available only as between parties occupying the contract relation” [11 Am. and Eng. Ency. of Law (2 Ed.), 203], but plaintiff occupies no such relation towards the defendants in this case. We know of no rule of equitable jurisprudence which would *149authorize the cancellation of the deed in question under tire circumstances, nor do we think that an authority can be found which holds otherwise.
If, however, the proceeding was a proper one, Blake was a necessary party to the suit, without whom before the court, it would be without authority to cancel the deed from him to def endants, and it was just as necessary that Blake be made a party defendant as the grantees in the deed, as his interests were alike involved. [Dunklin Co. v. Clark, 51 Mo. 60.]
It is also claimed that the facts alleged in the petition, and admitted by the demurrer, entitled the plaintiff to have the deed canceled upon the ground that it is a cloud upon plaintiff’s title.
Plaintiff as shown in the petition was in possession of the land at the time of the institution of this suit. The deed from Blake to defendants is clearly void on its face, because Blake had no title whatever to the land, which was apparent from the records of deeds in the recorder’s office of the county. Under such circumstances a court of equity will not lend its aid to remove what is claimed to be a cloud upon the title, because 'there is an adequate remedy at law, and it is only where the deed sought to be removed as a cloud, does not appear to be void upon its face, but is void by reason of some other infirmity, and extrinsic evidence has to be resorted to for the purpose of establishing its invalidity, or the defect is of such a character as to render the deed invalid but can only be discovered by a mind of legal acuteness, that it will do so. [Dunklin Co. v. Clark, 51 Mo. 60; Mason v. Black, 87 Mo. 329.]
It has been held that a void judgment constitutes no cloud upon a title which a court of equity will remove. (Holland v. Johnson, 80 Mo. 34.) In Clark v. The Covenant Mutual Life Ins. Co., 52 Mo. 272, it was held that when a person who claims title to land can only do so through the record, and a defect appears upon the face of such record, there is no *150cloud ou the title, such as will call for the exercise of th'e equitable powers of the court.
In 6 Am. and Eng. Ency. of Law (2 Ed.), 153 it is said: “The rule applicable to this class of cases is that equity will interpose only where the pretended title which it is alleged constitutes a cloud, or the proceeding which it is apprehended will create one, is apparently valid on its face, and the party in possession will be compelled to resort to extrinsic evidence to show the invalidity of the pretended title and to defend his own. If the instrument or proceeding is on its face plainly illegal and void there is no cloud, and no occasion for equitable interference.” The same rule is announced in Ewing v. St. Louis, 5 Wall, loc. cit. 418.
In the case at bar it would not require either extrinsic evidence to show the deed to be void, or legal acumen to discover its invalidity.
In an action of ejectment by defendants against plaintiff for the possession of the land predicated upon the deed in question, no proof by plaintiff would be necessary to defeat a recovery and as the action would fail, without any proof by plaintiff in rebuttal, there is no ground for equitable relief.
Our conclusion is that the judgment should be affirmed. It is so ordered.
Gantt, P. J., and Sherwood, J., concur.